Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention including a tape feeder with the limitations of a sprocket, being rotatably provided in the feeder main body, with multiple engagement protrusions that are arranged at equal intervals in a circumferential direction and are configured to engage with the engagement holes; and a restoration process section configured to: perform origin alignment, when the step-out detecting section detects a step-out of the stepping motor, by supplying pulse power to the stepping motor so that the sprocket reaches a predetermined angle; supply pulse power to the stepping motor in accordance with the current angle and target angle of the sprocket after the origin alignment is completed, and move one of the multiple cavities to the supply section.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
June 1, 2021